POSITIVE ACTIVE MATERIAL PRECURSOR, POSITIVE ACTIVE MATERIAL, METHOD OF PREPARING THE SAME, POSITIVE ELECTRODE INCLUDING THE SAME AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 10/14/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 and 7/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the interplanar spacings”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ban et al. (CN 107305946 A).
Regarding claim 1, Ban et al. teach a positive active material precursor for a rechargeable lithium battery, the positive active material precursor comprising: a transition metal composite oxide precursor configured to exhibit a peak full width at half maximum of a (200) plane (2θ = about 42° to about 44°) in an X-ray diffraction analysis in a range of about 0.3° to about 0.5°. (Claim 1 discloses a composite transition metal oxide-based precursor, characterized in that it is a composite transition metal oxide comprising nickel (Ni) and a dissimilar transition metal having multiple X-ray diffraction peaks such as at 2θ = 42° to 44°).
However, Ban et al. do not specifically disclose that the peak of 2θ = 42° to 44° correlates to a (200) plane.
MPEP 2112.01 Composition, Product, and  Apparatus Claims
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 2, Ban et al. teach the positive active material precursor of claim 1, wherein the positive active material precursor of claim 1, wherein the transition metal composite oxide precursor comprises a compound represented by Chemical Formula 1: 
[Chemical Formula 1]
NixCoyM1-x-yO, wherein M is at least one selected from Mn, Ni, Co, Al, Fe, V, Ti, Mg, Zr, B, F, and Cr, 0.3≤x≤1, 0≤y≤0.7, 0.3≤x+y≤1 (Claim 3 discloses the precursor is of the formula NiaCobM'cOx. In the formula, M' is one or more selected from the group consisting of alkali metals, alkaline earth metals, Group 13 elements, Group 14 elements, Group 15 elements, Group 16 elements, Group 17 elements, transition metals and rare earth elements, 1≤x≤1.5, 0.6≤a<1.0, 0≤b≤0.4, 0≤c≤0.4, a+b+c=1.).
Regarding claim 3, Ban et al. teach the positive active material precursor of claim 1, wherein the transition metal composite oxide precursor comprises a first set of secondary particles including a first plurality of primary particles aggregated to each other (Claim 5), and wherein each of the first primary particles has a flake or needle shape (Claim 6).
Regarding claim 4, Ban et al. teach the positive active material precursor of claim 1, wherein the transition metal composite oxide precursor has a Brunauer-Emmett-Teller (BET) specific surface area of about 20 m2/g to about 60 m2/g. (Paragraph 0049 discloses 5 to 50 m2/g.)
Regarding claim 5, Ban et al. teach a positive active material for a rechargeable lithium battery prepared from the positive active material precursor of claim 1, the positive active material comprising: a nickel-based lithium transition metal oxide represented by Chemical Formula 2 comprising a second set of secondary particles including a second plurality of primary particles aggregated to each other:
 [Chemical Formula 2] 
LiaNixCoyM1-x-yO2, wherein M is at least one selected from Mn, Ni, Co, Al, Fe, V, Ti, Mg, Zr, B, F, and Cr, 0.9≤a≤1.1, 0.3≤x≤1, 0≤y≤0.7, 0.3≤x+y≤1 (Paragraph 0062 discloses the nickel lithium transition metal oxide is prepared by the precursor as disclosed in claim 1. Further, paragraphs 0065-0067 disclose the formula for the nickel lithium transition metal oxide as LiyNiaCobM'cO2 wherein M' is at least one selected from the group consisting of alkali metals, alkaline earth metals, group 13 elements, group 14 elements, group 15 elements, group 16 elements, group 17 elements, transition metals, and rare earth elements, and 0.6 ≤ a < 1.0, 0 ≤ b ≤ 0.4, 0 ≤ c ≤ 0.4, a+b+c = 1, and 0.9 ≤ y ≤ 1.3.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. (CN 107305946 A) as applied to claim 1 above, and further in view of Song et al. (US 2011/0305955 A1).
Regarding claim 11, Ban et al.t each the positive active material of claim 5. However, they do not teach wherein the positive active material has a porosity of about 0.5% to about 2.5%.
Song et al. teach a cathode for a lithium battery (Abstract). Further, the cathode comprises a lithium metal oxide (Claim 5). The porosity of the cathode is from 0.5% to 20% (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ban with Song in order to prevent cracks and improve strength.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ban et al. (CN 107305946 A) as applied to claim 1 above, and further in view of Kawasato et al. (US 2009/0258296 A1).

Regarding claim 12, Ban et al. teach the positive active material of claim 5. However, they do not teach wherein the positive active material has a Brunauer-Emmett-Teller (BET) specific surface area of about 0.4 m2/g to about 0.5 m2/g.
Kawasato et al. teach a cathode for a lithium battery comprising a lithium transition metal oxide (Abstract). Further, the lithium transition metal oxide particles can be 0.1 to 0.5 m2/g (Paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ban with Kawasota in order to improve discharge capacity.

Allowable Subject Matter
Claims 6, 8-10, 13, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 6, 8-10, 13, and 14 is not disclosed in the prior art.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729